Citation Nr: 0729744	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-27 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 20 percent for 
prostatitis. 

3.  Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1949 to 
February 1953.  The veteran also had a period of Reserve 
service with the National Guard.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The RO, in pertinent part, 
awarded an increased 70 percent rating for PTSD and a 20 
percent rating for prostatitis.  

In the veteran's September 2003 substantive appeal he 
requested both a hearing before the RO and the Board.  The RO 
hearing was scheduled for February 2004.  The veteran failed 
to appear.  The veteran withdrew his request for a hearing 
before the Board in November 2006.  As such, the hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(e).

The Board notes a statement of the case (SOC) was issued in 
April 2004 in response to the veteran's disagreement with the 
effective date for the award of the 70 percent rating for 
PTSD, the effective date for the award of total disability 
based on individual unemployability (TDIU), the continued 30 
percent rating for lung condition secondary to asbestos 
exposure, and the continued 10 percent rating for ureteral 
calculus with colic and stricture of the ureteral junction.  
The veteran did not file a timely VA Form 9 and as such, the 
claims no longer remain in appellate status.  38 C.F.R. 
§ 20.302(b).

In a June 2003 rating decision, the RO continued a 10 percent 
disabling rating for bilateral hearing loss.  The veteran 
filed a notice of disagreement (NOD) in June 2003.  It does 
not appear that an SOC has been issued.  Therefore, the Board 
must remand the claim, pending the issuance of an SOC to the 
veteran and receipt of his timely appeal in response thereto.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
claim is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is 
required.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2. The veteran's service-connected PTSD is not manifested by 
total occupational and social impairment.

3. The veteran's service-connected prostatitis is not 
manifested by the required wearing of absorbent materials 
which must be changed 2 to 4 times a day.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for 
PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R.   §§ 3.102, 3.159, 4.1, 
4.3, 4.20, 4.130 Diagnostic Code 9411 (2007).

2. The criteria for a rating in excess of 20 percent for 
prostatitis have not been met. 38 U.S.C.A. §§ 1114(k), 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R.           §§ 3.102, 
3.159, 4.3, 4.7, 4.115a, 4.115b (Diagnostic Code 7527) 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a June 2006 letter, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate the claims, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertained to the claims.  The veteran responded 
in July 2006 that he had no further evidence to submit in 
support of his claims.   Thereafter, the claims were 
readjudicated in an October 2006 supplemental statement of 
the case (SSOC).  The veteran was advised of the evidence 
necessary to establish a disability rating and effective date 
in December 2006.

The Board finds that the lack of pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran as it 
did not affect the essential fairness of the adjudication, in 
that his claims were fully developed and readjudicated after 
notice was provided.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  
 
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, and VA examination 
reports.  

The Board notes that the veteran's representative contends 
that the veteran should be afforded a new VA examination in 
order to obtain the veteran's current level of severity.  
However, the Board finds that the veteran's current evidence 
of record, to include, but not limited to, VA treatment 
reports dated between 2001 and 2006, are sufficient in 
obtaining the current level of severity of the veteran's 
PTSD.  Thus, VA's duty to assist has been fulfilled and there 
is no prejudice to the veteran.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

Analysis

PTSD

Historically, in an October 2001 rating decision, service 
connection was awarded for PTSD with a 30 percent rating 
effective March 2001.  In a July 2002 rating decision, a 
temporary total evaluation was assigned from November 14, 
2001, to February 1, 2002.  The 30 percent evaluation was 
continued as of February 1, 2002. In the October 2002 rating 
decision, the RO awarded an increased 70 percent rating 
effective February 1, 2002. 

The veteran maintains that a total rating is warranted for 
his service connected PTSD.  As such, his claim remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) 
(noting that, in a claim for an increased disability rating, 
the claimaint will generally be presumed to be seeking the 
maximum benefit allowed by law and regulation and it follows 
that such a claim remains in controversy where less than the 
maximum benefit available is awarded). 

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions; 
service medical records; VA outpatient treatment records; 
reports of VA examination; lay statements; and private 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's PTSD is rated as 70 percent disabling under 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this Code 
section, a 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130.

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition (DSM IV), 
page 32].  While the Rating Schedule does indicate that the 
rating agency must be familiar with the DSM IV, it does not 
assign disability percentages based solely on GAF Scores.  
See 38 C.F.R. § 4.130 (2007).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

GAF scores between 51 and 60 reflect moderate symptoms (e.g., 
flat affect, circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  

GAF scores between 61 and 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships. 

GAF scores between 71 and 80 reflect if symptoms are present, 
they are transient and acceptable reactions to psychosocial 
stressors (e.g. difficulty concentrating after family 
arguments); nor more than slight impairment in social, 
occupational, or school functioning (e.g. temporarily falling 
behind in schoolwork).

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
PTSD more closely approximates the criteria for the currently 
assigned 70 percent.  38 C.F.R. § 4.7.  In this regard, as 
noted at the outset, the veteran has already been awarded a 
temporary total evaluation for his period of inpatient 
hospitalization from November 2001 to January 2002.  

Thereafter, upon VA examination in September 2002, the 
veteran presented with complaints of hyperstartle response, 
sleeplessness, nightmares at least twice per week, and 
increased anger.  The examiner noted that the veteran drove 
by himself to the appointment, was ambulatory, not in 
distress, and did not show any abnormal involuntary 
movements.  

Upon mental status examination, the veteran was well groomed, 
hyperalert, cooperative, and conversational.  The veteran 
answered questions relevantly and carried a very orderly 
account of his illnesses and surgeries.  The veteran's mood 
was anxious, as well as angry, and he expressed concern of 
losing his control since it had happened previously.  His 
affect was constricted and devoid of any sentimentality.  The 
veteran's thought process was logical and goal directed. 
There was no evidence of flight of ideas.  The veteran was 
not tangential or derailing.  His evident compulsion was to 
write everything down with detail. He did not manifest any 
bizarre thoughts and there no evidence of distortion.  The 
veteran's speech was regular in rate and normal in volume.  
His cognition function, including long-term and short-term 
memory, was preserved.  Judgment was not impaired. 
 
The VA examiner indicated the veteran had prior suicidal 
ideations though not observed at that time of examination, as 
well as fantasy of hurting family members that resulted in 
one of the veteran's hospitalizations previously noted.  The 
examiner stated the veteran had a history of good performance 
in his job.  The examiner was only able to assume that the 
veteran's present symptomatology would interfere with his 
ability to obtain or maintain employment as the veteran was 
retired.  The VA examiner assigned the veteran a GAF score of 
50 reflecting serious symptoms manifested by anxiety, rage 
reaction, admission to inpatient service twice in the past 
year, increase medication that so far had not controlled his 
symptoms, and severe obsessional rituals.  

VA treatment reports dated between 2001 and 2006 show the 
veteran's symptoms were stable while on medication.  In May 
2002 and June 2002, there was no evidence of suicidal or 
homicidal ideation.  There was no evidence of psychosis.  The 
veteran's affect was appropriate.  In September 2003, the 
veteran's anxiety, mood, and affect were again noted to be 
stable.  Thought process was goal directed.  There was no 
evidence of paranoia, delusions, hallucinations, and suicidal 
or homicidal ideations.  In November 2005, providers 
indicated the veteran had no prior suicide attempts.  The 
Board also notes that the veteran's GAF scores ranged from 50 
in November 2001, 62 in November 2004, and gradually 
increased to a GAF of 75 in September 2006. 

Upon review of the evidence, the Board finds that the 
veteran's symptomatology falls clearly within the criteria 
for a 70 percent rating.  The criteria for the 70 percent 
rating requires occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  On review, the VA 
physicians to this extent have noted manifestations that fit 
within these criteria, to include, but not limited to, a 
compulsion to write things down, nightmares, hyperstartle 
response, periods of anger and sleeplessness, and difficulty 
adapting to stressful situations. 

However, neither the VA examinations nor the VA treatment 
reports identified a level of impairment manifested by total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name, that is needed 
for the next highest disability rating of 100 percent. 

Although the September 2002 VA examiner indicated the veteran 
had prior suicidal ideations, there was no active intent 
observed at that time of examination.  The veteran's fantasy 
of hurting family members was treated prior to the time of 
examination during the veteran's period of hospitalization.  
Thereafter, the veteran has repeatedly denied homicidal 
ideation.  Moreover, the examiner indicated the veteran's 
judgment was not impaired; suggesting that the examiner did 
not feel the veteran was a danger to himself or others.  

Finally, the veteran's GAF scores throughout the period 
mainly ranged from 50 (serious symptoms) to 75 (transient 
symptoms) and preponderate against a finding of active 
suicidal preoccupation or intent, as such symptoms are 
reflected in GAF scores of 30 or below.  See DSM IV.   While 
some of his GAF scores suggest serious impairment, the 
objective symptomatology in the medical evidence does not 
support an increased evaluation.  The Board notes the 
September 2002 examiner made only an assumption that the 
veteran's symptomatology at the time of examination would 
interfere with the veteran's employment as the veteran 
retired at the age of 62.  

In sum, the veteran's disability picture does not reflect 
symptomatology which more nearly approximates the diagnostic 
criteria for a 100 percent rating; thus, an increased rating 
is denied.  38 C.F.R. §§ 4.7, 4.130.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); See 38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  However, the veteran's disability has not 
required frequent inpatient care since January 2002, nor has 
the PTSD, by itself, markedly interfered with employment.  
The Board notes that TDIU was awarded for all of the 
veteran's service connected disabilities, to include PTSD, 
lung condition, prostatitis with loss of use of creative 
organ, ureteral calculus, and bilateral hearing loss.  Thus, 
the assigned 70 percent rating adequately compensates the 
veteran for the nature and extent of severity of his PTD and 
the criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Prostatitis

Historically, service connection was awarded for prostatitis 
in a March 1968 rating decision.  A 10 percent rating was 
assigned effective April 1967.  In an October 2002 rating 
decision, the RO awarded an increased 20 percent rating from 
January 2002.  The veteran maintains that an even higher 
rating is warranted.  As such, his claim remains in appellate 
status.  See AB, supra.

At the outset, the Board notes that service-connection is 
currently in effect for urethral calculus with colic and 
stricture of the urethral junction.  Special monthly 
compensation based on loss of use of creative organ has been 
in effect from January 2002.

The veteran has been rated under Diagnostic Code 7527 for 
prostate gland injuries, infections, hypertrophy, and 
postoperative residuals.  Diagnostic Code 7527 states to rate 
as voiding dysfunction or urinary tract infection whichever 
is predominant.  The residuals of voiding dysfunction and 
urinary tract infection are rated under 
38 C.FR. § 4.115a.  

Under 38 C.FR. § 4.115a for voiding dysfunction: a 20 percent 
evaluation is warranted where the disorder requires the 
wearing of absorbent materials that must be changed less than 
2 times per day; a 40 percent rating is warranted where the 
disorder requires the wearing of absorbent materials which 
must be changed 2 to 4 times a day; and a 60 percent 
evaluation is warranted where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day.  38 C.FR. § 4.115a.

Under 38 C.FR. § 4.115a for urinary tract infection a 30 
percent evaluation is assigned for a urinary tract infection 
that is recurrent and symptomatic, requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
prostatitis more closely approximates the criteria for the 
currently assigned 20 percent.  38 C.F.R. § 4.7.  In this 
regard, upon VA examination in September 2002, the veteran 
reported voiding 12 times per day and two times at night as a 
result of a diet that included consuming "three quarts a 
water per day."  The veteran did endorse hesitation, 
decreased stream with occasional dysuria, and some burning on 
urination with dribbling.  The veteran denied incontinence, 
catherizations, and hospitalizations for urinary tract 
infection. There was no acute nephritis.  The veteran further 
denied dilatations. 

Upon VA examination in May 2006, the veteran denied urinary 
leakage, hospitalizations for infection, obstructed voiding, 
dialysis, and acute nephritis.  He indicated that he had 
recurrent urinary tract infections; however, VA outpatient 
treatment records dated between 2001 and 2006 were devoid of 
treatment for such and the veteran denied the use of 
medication to treat the infection.  There was no history of 
hydronephrosis.  The prostate was normal. 

In September 2006, the veteran was afforded an additional VA 
Genitourinary examination.  The veteran denied urinary tract 
infections, history of obstructed voiding, urinary leakage, 
and invasive or non-invasive procedures in the past 12 
months.  He further denied acute nephritis and 
hydronephrosis.  The prostate was enlarged; however, it was 
considered incidental prostatic hypertrophy.

While a 20 percent rating is warranted, there has been no 
evidence of voiding dysfunction requiring the use of 
absorbent materials that must be changed 2 to 4 times per 
day.  As noted above, service-connection is also in effect 
for urethral calculus with colic and stricture of the 
urethral junction.  Special monthly compensation based on 
loss of use of creative organ has also been in effect from 
January 2002.  The evaluation of the same disability under 
various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service-connected 
evaluation, and the evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2007).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that the rating schedule 
may not be employed as a vehicle for compensating a claimant 
twice (or more) for the same symptomatology; such a result 
would overcompensate the claimant for the actual impairment 
of his earning capacity and would constitute pyramiding of 
disabilities, which is cautioned against in 38 C.F.R. § 4.14.  
In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), the Court 
found that the critical element was that none of the 
symptomatology for any of the conditions was duplicative of 
or overlapping with the symptomatology of the other 
conditions.  

In sum, the veteran's disability picture does not reflect 
symptomatology which more nearly approximates the diagnostic 
criteria for either a 30 or 40 percent rating; thus, an 
increased rating is denied.  38 C.F.R. §§ 4.7, 4.115a, 
4.115b.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at 1364; Gilbert, 1 Vet. App. at 55-57. 

The Board has also considered whether a referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) is 
warranted.  However, the veteran's disability has not 
required frequent inpatient care, nor has the prostatitis, by 
itself, markedly interfered with employment.  The Board notes 
that TDIU is in effect for all of the veteran's service 
connected disabilities, to include PTSD, lung condition, 
prostatitis with loss of use of creative organ, ureteral 
calculus, and bilateral hearing loss.  Thus, the assigned 20 
percent rating adequately compensates the veteran for the 
nature and extent of severity of his prostatitis and the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell, 9 Vet. App. at 338-9; Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. App. at 227.

ORDER

An evaluation in excess of 70 percent for PTSD is denied. 

An evaluation in excess of 20 percent for prostatitis is 
denied. 


REMAND

As noted in the Introduction, in a June 2003 rating decision, 
the RO continued a 10 percent disabling rating for bilateral 
hearing loss.  The veteran filed an NOD in June 2003.  See 
38 C.F.R. § 20.302(a).  It does not appear that an SOC has 
been issued
Since there has been an initial RO adjudication of the claim 
and an NOD as to the denial, the veteran is entitled to an 
SOC, and the current lack of an SOC with respect to the claim 
is a procedural defect requiring remand.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.200; see also Manlincon v. 
West, 
12 Vet. App. 238 (1999). 

In light of the foregoing, this case is hereby REMANDED to 
the AOJ for the following actions:

The AOJ must provide the veteran an SOC 
with respect to his claim of entitlement 
to an evaluation in excess of 10 percent 
for bilateral hearing loss.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.  If a substantive appeal is filed 
the claim, subject to current appellate 
procedures, should be returned to the 
Board for further appellate 
consideration, if appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).


____________________________________________
K. L. WALLIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


